PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mitchell, William H.
Application No. 15/918,479
Filed: 12 Mar 2018
For: MULTIFUNCTIONAL BREWING SYSTEM FOR COFFEE, BEER, AND OTHER BEVERAGES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 1, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to properly file the inventor’s oath or declaration or substitute statement in lieu of an oath or declaration no later than the date on which the issue fee is paid as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 9, 2021 and for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed January 25, 2021.  Accordingly, the application became abandoned on April 27, 2021.  A Notice of Abandonment was mailed April 29, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (1).

As to item (1), the substitute statement in lieu of an oath or declaration for inventor William H. Mitchell filed December 1, 2021 is not acceptable.  The applicant has failed to file a proper Application Data Sheet (ADS).  The Application Data Sheet filed on January 22, 2022, must include the proper markings for the desired changes, should include strikethroughs for deletions and underling for additions.  Also, please see the Notice mailed March 28, 2022.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)